          Case 2:16-bk-23679-SK                    Doc 571 Filed 01/16/19 Entered 01/16/19 09:57:31                                      Desc
                                                     Main Document Page 1 of 2

Attorney or Party Name, Address, Telephone & FAX
Nos., State Bar No. & Email Address                                           FOR COURT USE ONLY

 Leib M. Lerner (State Bar No. 227323)
 ALSTON & BIRD LLP                                                                                        FILED & ENTERED
 333 South Hope Street, 16th Floor
 Los Angeles, CA 90071-3004
 Telephone: (213) 576-1193                                                                                        JAN 16 2019
 Fax: (213) 576-1100
 Email: leib.lerner@alston.com                                                                              CLERK U.S. BANKRUPTCY COURT
                                                                                                            Central District of California
                                                                                                            BY francis DEPUTY CLERK



    Movant appearing without an attorney
    Attorney for Movant

                                           UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

In re:                                                                         CASE NO.: 2:16-bk-23679-SK
                                                                               (Jointly administered with 2:16-bk-23682-SK)
 Associated Third Party Administrators,
                                                                               CHAPTER: 7
                                            Debtor.                                   ORDER GRANTING MOTION FOR
                                                                                    RELIEF FROM THE AUTOMATIC STAY
                                                                                           UNDER 11 U.S.C. § 362
 In re:                                                                               (Action in Nonbankruptcy Forum)
                                                                              DATE: January 9, 2019
 Allied Fund Administrators, LLC,                                             TIME: 8:30 a.m.
                                                                              COURTROOM: 1575
                                                                              PLACE: 255 East Temple Street, Los Angeles, CA 90012


                                                               Debtor(s).

 MOVANT: California Service Employees Health & Welfare Trust Fund



1. The Motion was:                 Opposed               Unopposed               Settle by stipulation

2. The Motion affects the following Nonbankruptcy Action:

    Name of Nonbankruptcy Action: The Nonbankruptcy Action has not yet been filed due to the automatic stay.
    Docket number: N/A
    Nonbankruptcy court or agency where the Nonbankruptcy Action is pending: N/A




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                               Page 1                                    F 4001-1.RFS.NONBK.ORDER
           Case 2:16-bk-23679-SK                    Doc 571 Filed 01/16/19 Entered 01/16/19 09:57:31                                      Desc
                                                      Main Document Page 2 of 2

3. The Motion is granted under 11 U.S.C. § 362(d)(1).

4. As to Movant, its successors, transferees and assigns, the stay of 11 U.S.C. § 362(a) is:
      a.        Terminated as to the Debtor and the Debtor’s bankruptcy estate.
      b.        Modified or conditioned as set forth in Exhibit                    to the Motion.
      c.        Annulled retroactively to the bankruptcy petition date. Any postpetition acts taken by Movant to enforce its
                remedies regarding the nonbankruptcy action do not constitute a violation of the stay.

5.    Limitations on Enforcement of Judgment: Movant may proceed in the nonbankruptcy forum to final judgment
         (including any appeals) in accordance with applicable nonbankruptcy law. Movant is permitted to enforce its final
         judgment only by (specify all that apply):
      a.        Collecting upon any available insurance in accordance with applicable nonbankruptcy law.
      b.        Proceeding against the Debtor as to property or earnings that are not property of this bankruptcy estate.

6. This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
   of the Bankruptcy Code.

7.         The co-debtor stay of 11 U.S.C. § 1201(a) or § 1301(a) is terminated, modified or annulled as to the co-debtor, on
           the same terms and conditions as to the Debtor.

8.         The 14-day stay prescribed by FRBP 4001(a)(3) is waived.

9.         This order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of
           180 days, so that no further automatic stay shall arise in that case as to the nonbankruptcy action.

10.        This order is binding and effective in any future bankruptcy case, no matter who the debtor may be, without
           further notice.

11.        Other (specify):



                                                                            ###




                   Date: January 16, 2019




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                Page 2                                     F 4001-1.RFS.NONBK.ORDER
